DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 1/11/2021.
Claims 1-20 are pending.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-12, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 2018/0210532 A1 (hereinafter Zhang), in view of Mealey et al. USPN 2017/0116039 A1 (hereinafter Mealey).

Per Claim 1:
Zhang teaches determining a first arrangement, the first arrangement dictating execution speeds for a plurality of threads (Zhang, [0011], the present disclosure further provide a task scheduling method, which is applied to a computer, wherein the CPU of the computer has multiple cores operating at multiple frequencies (clock rate). The method includes determining in the multiple cores, by an operating system of the computer upon receiving a task, a core having an operating frequency matching the task; and scheduling, by the operating system, the task to the determined core for performing. [0013], the present disclosure further provide a task scheduling method, which is applied to a computer, wherein the CPU of the computer has multiple cores operating at multiple frequencies. The method includes determining in the multiple cores, by an operating system of the computer upon receiving a task, a core having an operating frequency matching the task; and scheduling, by the operating system, the task to the determined core for performing based on a heterogeneous-frequency CPU, a service to a core whose operating frequency matches the service. Accordingly, the solution can meet the differential performance requirements of services when demand and requirements of services constantly change), note here, operating frequency of a CPU is a CPU clock rate, see instant Specification, [0004], CPUs operate at a particular frequency, or “clock rate,” which describes a number of pulses the cores of the CPU can generate every second;
selecting, for at least a first thread, a first central processing unit (CPU) core based on: a first clock rate of the first CPU core (Zhang, [0012] the present disclosure further provide a computer operating system, wherein the CPU of the  and 
a first execution speed of the first thread, the first execution speed dictated by the first arrangement (Zhang, [0011], The method includes determining in the multiple cores, by an operating system of the computer upon receiving a task, a core having an operating frequency matching the task; and scheduling, by the operating system, the task to the determined core for performing), note here, operating frequency of a task/service read on execution speed; and
causing the first CPU core to execute the first thread (Zhang, [0012] The computer operating system includes a task scheduling module, and the task scheduling module includes a core selection unit configured to determine in the multiple cores, upon receiving a task, a core having an operating frequency matching the task; and a task scheduling unit configured to schedule the task to the determined core for performing).
Zhang does not explicitly teach to cause a first thread to execute before a second thread. However, Mealey teaches cause a first thread to execute before a second thread (Mealey, [0005], The general mechanism to support low latency scheduling is to increase the Unix priority of a thread (a first thread) so that the thread gets dispatched preferentially over other threads (second thread(s)) in the system, to put the thread on a global run queue serviced by multiple central processing units (CPUs)).

It would have been obvious to one having ordinary skill in the computer art at the time before the effective filing date of the claimed invention to modify the non-transitory computer-readable medium disclosed by Zhang to include cause a first thread to execute before a second thread using the dependency information using the teaching of Mealey. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a method for prioritized hardware thread scheduling (Mealey, Abstract).

Per Claim 2:
The rejection of claim 1 is incorporated, further Zhang teaches wherein determining the first arrangement comprises: selecting at least one of a plurality of potential arrangements (Zhang, [0049], Core selection unit 50 is configured to determine, upon receiving a task, a core in the multiple cores having an operating frequency that matches the task. Task scheduling unit 60 is configured to schedule the task to the determined core for performing); and 
determining whether the selected arrangement is desirable (Zhang, [0050], Core selection unit 50 can be configured to determine a core in the multiple cores having an operating frequency that matches the task according to its task type and a corresponding relationship between task types and cores. Core selection unit 50 can also be configured to determine a corresponding relationship between task types and cores according to operating frequencies required by task types and operating 

Per Claim 3;
The rejection of claim 1 is incorporated, further Zhang teaches determining a second arrangement, the second arrangement dictating execution speeds for the plurality of threads (Zhang, [0013], The method includes determining in the multiple cores, by an operating system of the computer upon receiving a task, a core having an operating frequency matching the task; and scheduling, by the operating system, the task to the determined core for performing based on a heterogeneous-frequency CPU, a service to a core whose operating frequency matches the service. Accordingly, the solution can meet the differential performance requirements of services when demand and requirements of services constantly change);
selecting, for at least the first thread, a second CPU core based on: a second clock rate of the second CPU core; and a second execution speed of the second thread, the second executing speed dictated by the second arrangement (Zhang, [0029], by selecting cores that have different operating frequencies in a same CPU, stable computing performance can be provided when demand and requirements of services change, and the operating frequencies of the high-frequency cores can be guaranteed even if power consumption and heat dissipation of other cores change. Therefore, high-performance computing service can be maintained); and 
causing the second CPU core to execute the first thread based on the second execution speed (Zhang, [0042], If, on the other hand, the CPU is operating 

Per Claim 4:
The method of claim 1 is incorporated, further Zhang teaches adjusting the first clock rate of the first CPU core based at least on the first execution speed (Zhang, [0027], some adjustments of frequencies can be made within a narrow range, but such adjustments are to be limited to avoid overlaps of frequencies between multiple cores working at different categories of operating frequency, to meet different requirements of performance imposed by different tasks). 

Per Claim 7:
The method of claim 1 is incorporated, further Zhang teaches wherein: the first arrangement identifies a desired clock rate at which the first thread is to be executed (Zhang, [0011], the present disclosure further provide a task scheduling method, which is applied to a computer, wherein the CPU of the computer has multiple cores operating at multiple frequencies. The method includes determining in the multiple cores, by an operating system of the computer upon receiving a task, a core having an operating frequency matching the task); and
selecting the first CPU core is further based on the desired clock rate (Zhang, [0011], determining in the multiple cores, by an operating system of the 

Per Claims 9-12, and 15:
These are system versions of the method discussed above (claims 1-4, and 7), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, these claims are also anticipated by Zhang.

Per Claims 17-19:
These are computer program product versions of the method discussed above (claims 1, 3, and 4), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, these claims are also anticipated by Zhang.

Claims 5, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 2018/0210532 A1 (hereinafter Zhang), in view of Mealey et al. USPN 2017/0116039 A1 (hereinafter Mealey), and further in view of Cerny et al. 2018/0246802 A1 (hereinafter Cerny).

Per Claim 5:
The rejection of claim 1 is incorporated, Zhang does not explicitly teach determining whether executing the first thread results in a problem; and responsive to a 
However, Cerny teaches determining whether executing the first thread results in a problem (Cerny, [0017], a timing testing mode is created for the first device … with the result that when an application is run in this mode, errors in synchronization between hardware components (such CPU, GPU, audio and video hardware) or between software components (such as application processing or OS processing) occur in ways that are not possible or not common on the device during normal operation. Once these errors in synchronization are detected, the application software may be fixed to eliminate or alleviate them); and 
responsive to a determination that executing the first thread results in a problem, outputting the problem (Cerny, [0059] Configuring the hardware and performing operations as described above (e.g., configuring the CPU cores to run at different frequencies) may expose errors in synchronization logic. [0072], Once the application 322 is running with the device 300 in the timing testing mode, the application may be tested for errors, as indicated at 550. Such testing may include, but is not limited to, determining whether the application stalls, generates an error, or produces an anomalous result (e.g., a significant IPC variation) that does not occur when the device runs normally). 
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the method disclosed by Zhang and Mealey to include determining whether executing the first thread results in a problem; and responsive to a determination that executing the first thread results in a 

Per Claim 13:
This is system version of the method discussed above (claim 5), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, this claim is also anticipated by Zhang.

Per Claim 20:
This is computer program product version of the method discussed above (claim 5), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, this claims is also anticipated by Zhang.

Claims 6, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 2018/0210532 A1 (hereinafter Zhang), in view of Mealey et al. USPN 2017/0116039 A1 (hereinafter Mealey), and further in view of Hummel, JR. US 2011/0302551 A1 (hereinafter Hummel).

Per Claim 6: 
wherein selecting the first CPU core comprises enabling a user select the first CPU core (Hummel, [0037], The state machine is constructed to be highly multi-threaded. Embodiments of the present invention allow user selection of the number of threads or CPU cores that should be utilized in real-time).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the method disclosed by Zhang and Mealey to include selecting the first CPU core comprises enabling a user select the first CPU core using the teaching of Hummel. The modification would be obvious because one of ordinary skill in the art would be motivated to provide A user makes a selection of a data access component from the plurality of components. The data access component is operable for configuring access to a data source (Hummel, Abstract).

Per Claim 14:
This is system version of the method discussed above (claim 6), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, this claim is also anticipated by Zhang.

Claims 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 2018/0210532 A1 (hereinafter Zhang), in view of Mealey et al. USPN .

Per Claim 8:
The method of claim 1 is incorporated, Zhang does not explicitly teach wherein the first arrangement further identifies an order of execution for the plurality of threads. However, Kulkarni teaches the first arrangement further identifies an order of execution for the plurality of threads (Kulkarni, [0003], the kernel typically has other tasks (e.g., threads) waiting to be executed. A scheduler run by the kernel selects the order in which those threads are executed depending on some type of scheme or heuristic that assigns a priority to each of the threads).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the method disclosed by Zhang and Mealey to include the first arrangement further identifies an order of execution for the plurality of threads using the teaching of Kulkarni. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a list of threads pending execution by the computing system is accessed. The list includes a thread that, when executed, causes the clock rate to increase. That thread is selected and executed before any other thread in the list is executed (Kulkarni, Abstract).

Per Claim 16:
.

Response to Arguments
Applicant’s arguments with respect to the amended claim(s) 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   	US 20120304183 teaches a multi-core processor system includes multiple cores and memory accessible form the cores, where a given core is configured to detect among the cores, first cores having a highest execution priority level; identify among the detected first cores.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136 (a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

/ANNA C DENG/Primary Examiner, Art Unit 2191